DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ess (5,782,236) in view of Ford (2015/0137505).
Regarding claim 1, Ess teaches an apparatus comprising: a first ring (44), wherein: the first ring has a first diameter (see FIG. 7); and the first ring has a first cutout portion (see FIG. 7; where 44 is C shaped member); a second ring (42), wherein: the second ring has a second diameter (see FIG. 7); the second ring has a second cutout portion (see FIG. 7; C-shaped member). Ess does disclose a connector (46; leg memeber) to couple the first and second ring (col. 5, lines 10-25), but Ess does not disclose the second ring further comprises a pair of protrusions extending upwardly from a surface of the ring; and a tubular connector to couple the first ring and the second ring.
However, Ford  teaches a tube tethering apparatus comprising a first ring (12a), a second ring (14a), wherein the second ring comprises a pair of protrusions (92, 94; tethering points) extending upwardly from a surface of the second ring (see 0028) and a tubular connector 16a, 16b; tethers) coupling the mount and the ring (see FIG. 3 of Ford; para. 0028-0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to have modified the device of Ess to further comprise comprises a pair of protrusions extending upwardly from a surface of the ring; and a tubular connector to couple the first ring and the second ring (that is to replace the leg of Ess with the tethering system) as taught by Ford in order to provide an adjustable tethering system able to connect to different points of a tube and to provide additional support tether to strengthen to retainment.

Regarding claim 2, the modified device of Ess discloses the first ring further comprises a plurality of apertures (88 and 90) disposed opposite the first cutout portion (as  modified by Ford above, replacement of leg would still place apertures for tethering points opposite of the cutout portion) (see also para. 0029 of Ford).
Regarding claim 3, the modified device of Ess discloses that the second ring further comprises a pair of apertures (through the tethering points 92 and 94 as shown in FIG. 3 of Ford), each aperture of the pair of apertures is located on one of the protrusions of the pair of protrusions (through tethering points 92 and 94) (para. 0029).
Regarding claim 4, the modified device of Ess discloses that the apertures are substantially parallel to the surface of the second ring (see FIG. 3 of Ford -- apertures are passing through the thickness of the ring which would be parallel to the outer ring surface).
Regarding claim 5, the modified device of Ess discloses the first diameter is sized to couple to a continuous positive airway pressure hose and the second diameter is sized to couple to a CPAP mask (the C-clamps of Ess are clearly disclose to clamp to a hose; and is therefore capable of coupling to a CPAP hose and a CPAP mask).

Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ess (5,782,236) in view of Ford (2015/0137505), and in view of Amarasinghe et al. (2011/0265796).
Regarding claim 6, Ess teaches an system comprising: a CPAP hose (ventilator tubes) (col. 5, lines 25-29); a first ring (44), wherein: the first ring comprises a first substantially circular disk having a first inner diameter and a first outer diameter (see FIG. 7); and the first ring has a first cutout portion (see FIG. 7; where 44 is C shaped member); a second ring (42) comprising  a second substantially circular disk having a second inner diameter and a second outer diameter (see FIG. 7); the second ring has a second cutout portion (see FIG. 7; C-shaped member). Ess does disclose a connector (46; leg memeber) to couple the first and second ring (col. 5, lines 10-25), but Ess does not disclose the second ring further comprises a pair of protrusions extending upwardly from a surface of the ring; and a tubular connector to couple the first ring and the second ring.
However, Ford  teaches a tube tethering apparatus comprising a first ring (12a), a second ring (14a), wherein the second ring comprises a pair of protrusions (92, 94; tethering points) extending upwardly from a surface of the second ring (see 0028) and a tubular connector 16a, 16b; tethers) coupling the mount and the ring (see FIG. 3 of Ford; para. 0028-0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to have modified the device of Ess to further comprise comprises a pair of protrusions extending upwardly from a surface of the ring; and a tubular connector to couple the first ring and the second ring (that is to replace the leg of Ess with the tethering system) as taught by Ford in order to provide an adjustable tethering system able to connect to different points of a tube and to provide additional support tether to strengthen to retainment.
The now modified device of Ess discloses that the first and second rings each further comprises a pair of apertures (through the tethering points 88, 90, 92 and 94 as shown in FIG. 3 of Ford), each aperture of the pair of apertures on the second ring is located on one of the protrusions of the pair of protrusions (through tethering points 92 and 94) (para. 0029).
The now modified system of Ess discloses a patient interface (tracheal tube) (col. 3, lines 3), but does not disclose a CPAP mask coupled to the CPAP hose, wherein the CPAP hose provides air to the CPAP mask, wherein the first ring is coupled to the CPAP hose and the second ring is coupled to the CPAP mask.
However, Amarasinghe teaches system comprising a CPAP hose (2; hose), a CPAP mask (12,14; patient interface surface, frame) (para. 0152), wherein a first ring (316; collar) is coupled to the CPAP hose, and a second ring is coupled to the CPAP mask (see FIG. 117).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and the first and second rings of the modified system of Ess to also comprise a CPAP mask coupled to the CPAP hose, wherein the CPAP hose provides air to the CPAP mask, wherein the first ring is coupled to the CPAP hose and the second ring is coupled to the CPAP mask as taught by Amarasinghe in order to provide air delivery tube tethering to the patient interface system for CPAP users to prevent unintentional disconnections.
Regarding claim 7, the modified system of Ess discloses that the second ring couples to the CPAP maskat a location of the coupling between the CPAP mask and the CPAP hose (see FIG. 117 of Amarasinghe).
Regarding claim 8, the modified system of Ess discloses that the second ring couples to the CPAP mask such that the CPAP hose is retained in its location with respect to the CPAP mask (the hose is tethered specifically to the mask to prevent disconnection) (Amarasinghe, para. 0246).
Regarding claim 9, the modified system of Ess disclose the pair of protrusions (92, 94) (para. 0029 of Ford) extend in a substantially perpendicular direction with respect to a surface of the second disk (tethering points are clearly extending directly out of the surface of the rings outer surface); and the pair of apertures are disposed within the pair of protrusions such that the pair of apertures are substantially parallel to the surface of the second disk (see FIG. 3 of Ford -- apertures are passing through the thickness of the ring which would be parallel to the outer ring surface).
Regarding claim 10, the modified system of Ess disclose a first end of the tubular connector couples with a first aperture of the pair of apertures of the second ring, a middle portion of the tubular connector couples with the plurality of apertures of the first ring ; and a second end of the tubular connector couples with a second aperture of the pair of apertures of the second ring such that the first ring is coupled to the second ring by the tubular connector (see tether passing through tethering points 88, 90, 92, 94 of each of the respective rings in FIG. 3 of Ford).
Allowable Subject Matter
Claims 11-15 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3619



/MICHAEL J TSAI/             Primary Examiner, Art Unit 3619